Citation Nr: 0305805	
Decision Date: 03/27/03    Archive Date: 04/08/03	

DOCKET NO.  02-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for disability related to a VA 
surgical procedure incurred as a result of a circumcision 
performed at a VA Medical Center (VAMC) in August 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran retired from active service in February 1977 
after more than 20 years of military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In April 2000, the veteran withdrew all 
issues on appeal with the understanding that a 100 percent 
permanent and total disability rating would be allowed.  This 
permanent and total disability rating was granted.  
Consequently, no other issue related to these prior claims is 
before the Board at this time.  In March 2001, the veteran 
filed the current claim before the Board.  


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery, at a VAMC 
in August 1998 did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident of fault on the part of VA, or as a result of an 
event that was not reasonably foreseen.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for disability claimed to be the result of a VA 
surgical procedure performed in August 1998 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1996, the veteran underwent a right inguinal 
orchiectomy.  In September 1999, the veteran requested an 
amendment to his original claim to establish eligibility for 
service connection for his right inguinal orchiectomy with 
loss of a creative organ.  This claim was denied by the RO 
and was eventually withdrawn by the veteran in writing.  
Accordingly, this issue is not before the Board at this time.  

In March 2001, the veteran filed a claim under 38 U.S.C.A. 
§ 1155 for the residuals of a disability caused by the VA 
when he had surgery for a circumcision in 1998.  Medical 
records were obtained by the RO in order to assist the 
veteran with the development of this case.  An outpatient 
treatment report dated March 1999 indicates that the veteran 
had no pain/irritation associated with the circumcision 
performed in August 1998.  

In his July 2001 notice of disagreement, the veteran 
indicates that he was continuing to having difficulties with 
the residuals from the surgery.  He reports that ever since 
the surgery he has experienced severe discomfort with sharp 
pain.   It is contended that this was not normal and not a 
"necessary consequence" of the procedure.

In October 2001, the RO contacted the veteran and informed 
him of information which would assist in the support of his 
claim.  In a November 2001 response, the veteran stated that 
he had submitted all pertinent information regarding his 
claim.  

On VA examination in December 2001, the veteran was evaluated 
in order to determine the nature, extent, and etiology of the 
disorder at issue.  The examiner noted that the veteran had a 
circumcision at a VAMC in August 1998 and developed some 
tenderness on the end of his penis following the surgery.  
The veteran states that he has tenderness at the tip of his 
penis from the rubbing of underwear or walking for an 
extended period of time.  The examiner notes that on 
reviewing the claims folder it was found that in September of 
1998 (when the veteran's penis was examined) a white material 
was removed from the head of the penis that had caused mild 
irritation in that area.  The veteran contends that hyper-
irritation was not present prior to the surgery.  

On examination, some redness on the right side behind the 
glans of the penis and under the area of the foreskin was 
reported.  The testicle was found to be of normal size and 
consistency but was tender to touch and epididymitis has 
continued for many years.  An outpatient treatment report in 
September of 1998 had revealed that the wound from the 
circumcision had healed and that there was no abnormal 
scarring present.

The examiner noted that the veteran continues to have 
tenderness in this area with some irritation behind the glans 
of the penis on the right.  The examiner was of the opinion 
that this condition is a "normal postoperative finding" and 
does not result from carelessness, negligence, lack of proper 
skill, error in judgment or fault of the VA since the report 
in the chart in September 1998 reveals that the wound was 
well-healed with no deformity and minor irritation present 
due to lack of additional cleanliness.  

In his July 2002 substantive appeal, the veteran contends 
that he did not believe the discomfort he has continued to 
experience since his circumcision could justifiably be 
considered a "necessary consequence" for such a routine 
procedure.  The veteran has provided some form of medical 
article indicating that bleeding and infection were probably 
the most common complication of circumcision in adult 
patients; however, accurate statistics were not available.  
It was indicated that some patients may also note an 
unpleasant heightened sensitivity during intercourse.

At a hearing held before the undersigned in September 2002, 
the veteran reiterated his previous contentions.  The veteran 
contends that the biggest problem he had was pain just below 
the head of the shaft of the penis.  The veteran specifically 
indicated that no one has treated him other than for VA 
doctors.



II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a July 2001 letter, October 2001 letter, and a statement 
of the case issued in December 2001, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
specifically stated that he has no additional information to 
submit.  Furthermore, the claimant has been notified of the 
particular laws and regulations that set forth the criteria 
for entitlement to service connection for 1151 claims.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that notice requirements of the new law 
and regulations have been met.

Additionally, the record shows that the VA has rendered the 
required assistance to the veteran.  He was afforded a VA 
examination with an etiology opinion, and the requirements of 
38 C.F.R. § 3.159(c)(4) have therefore been met.  It does not 
appear that there is any additional evidence identified by 
the veteran that has not been obtained.

III.  Analysis

Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.   The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Here, even if it were conceded that the veteran indeed had 
additional disability associated with surgical treatment, the 
Board finds no basis to grant this claim.  There is no 
competent evidence that this additional disability was other 
than a necessary consequence of the surgery; nor is there any 
competent evidence that the treatment, including the surgery, 
that the VA provided involved any element of fault.

The veteran contends that the discomfort he continues to 
experience since his circumcision cannot justifiably be 
considered a "necessary consequence" for such a routine 
procedure.  However, no health care provider has supported 
the veteran's position that his current disorder is the 
result of negligent treatment or that there is any element of 
fault by VA.  The statements of the veteran himself do not 
clearly indicate fault on the behalf of the VAMC.  His own 
opinion as to whether the surgery performed was the proper 
treatment or whether his current condition is the "necessary 
consequence" of the circumcision is not competent medical 
evidence.  The U.S. Court of Appeals for Veterans Claims 
(Court) has made clear that a lay person is not competent to 
provide evidence in matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Specifically, the veteran is not competent to contend that 
his current condition cannot justifiably be considered a 
"necessary" consequence of such a procedure.  With regard to 
the complaints of hypersensitivity, the Board finds no basis 
to hold that this hypersensitivity was "unforeseeable" 
following the circumcision.  The article submitted by the 
veteran himself indicates that this is sometimes a 
complication of the procedure.  The VA evaluation of the 
veteran's condition clearly provides negative evidence 
against this case.  His unsupported lay opinions are 
insufficient to establish his claim.  The preponderance of 
evidence is against this claim.


ORDER

The appeal is denied.


                       
____________________________________________
	KELLY B. CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

